DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 08/05/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign document KR10-2020-0133851 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 08/05/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 08/05/2021 are acceptable for examination purposes.
Additional, Applicant’s replacement drawing for Figure 29 filed on 08/23/2021 is acceptable for correcting orientation.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “approximately simultaneously reading the plurality of test data” and that “test data among the even-numbered test data are repetitively arranged”. The term “approximately” in claim 5 is a relative term which renders the claim indefinite. The term “approximately simultaneously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear as to what would qualify as being “approximately simultaneously reading the plurality of test data”. Regarding “repetitively arranged”, it is unclear as to how this term describes the arrangement operation being performed on the data. The operation refers to first MSBs and first LSBs being included in the first even-numbered test data and therefore it is not explicit in the claim as to how the first MSBs and first LSBs data are actually arranged with regards to one another. The Examiner reminds Applicant although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 6 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 7 recites “approximately simultaneously” and “repetitively arranged” and therefore has the similar issues as identified above.
Claim 8 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 9 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 11 recites “approximately simultaneously” and “repetitively arranged” and therefore has the similar issues as identified above.
Claim 12 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 13 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 14 recites “repetitively arranged” and therefore has similar issues as identified above.
Claim 16 recites “approximately simultaneously” and therefore has the similar issues as identified above.
Claims 17-18 depend from claim 16 and do not resolve the issues identified above.
Claim 20 recites “repetitively arranged” and therefore has similar issues as identified above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0016404) in view of Lee (US 2015/0364176).

Regarding claim 1, Kim discloses, in the italicized portions, a method of generating a signal for test in a memory device, wherein the memory device is configured to output a multi-level signal having three or more voltage levels that are different from each other ([0215] Referring to FIG. 24, the multi-level converter 235 converts a 2-bit data signal to be transmitted to the channel 237 into a multi-level voltage signal. For example, when a data signal is "00", a voltage level of a multi-level voltage signal is changed to 0 V, when a data signal is "01", a voltage level of a multi-level voltage signal is changed to 1.5 V, when a data signal is "10", a voltage level of a multi-level voltage signal is changed to 1.8 V, and when a data signal is "11", a voltage level of a multi-level voltage signal is changed to 3.3 V. Other exemplary voltage values may be used as well. In addition, additional levels may be used in a multi-level voltage signal (e.g., 8 levels instead of 4).), the method comprising: setting an operation mode of the memory device to a first test mode based on a command signal ([0334] The control logic unit 507 may include a mode register MRS that provides a plurality of operation options of the MRAM 502. The mode register MRS may program various functions, features, and modes of the MRAM 502. [0116] The control logic and command decoder 14 includes a mode register 15 that provides a plurality of operation options of the MRAM 12. The mode register 15 may program various functions, characteristics, and modes of the MRAM 12. For example, the mode register 15 may control a burst length, a read burst type, CAS latency (CL), a test mode, delay-locked loop (DLL) reset, write recovery and read command-to-precharge command features, and DLL use during precharge power down.); during the first test mode, arranging first data bits included in a plurality of test data based on a first scheme, wherein the first data bits are obtained by reading the plurality of test data stored in the memory device, and wherein each of the plurality of test data comprises two or more data bits; during the first test mode, generating a first test result signal based on the first data bits according to the first scheme, wherein the first test result signal has two voltage levels that are different from each other ([0224] The multi-level converter 264 detects voltage levels of a multi-level voltage signal pair received from the channel 237, and converts the multi-level voltage signal pair into a 2-bit data signal according to the detected voltage levels. For example, when a multi-level voltage signal of the first channel 277a is greater than 2.5 V and equal to or less than 3.3 V and a multi-level voltage signal of the second channel 277b is equal to or greater than 0 V and equal to or less than 0.8 V, a data signal is changed to "11".); setting the operation mode to a second test mode based on the command signal, wherein the second test mode is different from the first test mode; during the second test mode, arranging second data bits included in the plurality of test data based on a second scheme that is different from the first scheme, wherein the second data bits are different from the first data bits and are obtained by reading the plurality of test data; and during the second test mode, generating a second test result signal based on the second data bits according to the second scheme, wherein the second test result signal has the two voltage levels that are different from each other ([0224]). Herein it is disclosed by Kim generating a multi-level signal comprised of a plurality of voltage levels in order to transmit a 2-bit data signal. This signal may be transmitted during a test mode wherein different bit values may read from the memory. Kim does not explicitly disclose a first and a second test mode wherein different bits are read based on different schemes. Regarding these limitations, Lee discloses in Paragraph [0033] “The data input/output portion 250 may further receive an even-odd flag EV_OD_FALG. The even-odd flag EV_OD_FALG may be generated based on a command signal or an address signal outputted from the memory controller 21. The even-odd flag EV_OD_FALG may be generated in the memory 22 as a test mode signal. The even-odd flag EV_OD_FALG may allow the read data RDATA to be selectively outputted through the data input/output portion 250. The data input/output portion 250 may output one of the odd-ordered data and the even-ordered data of the read data RDATA, in synchronization with the plurality of internal clocks ICLK<0:3>, in response to the even-odd flag EV_OD_FALG.” Herein it is disclosed by Lee that a test mode signal is transmitted to the memory device thereby dictating what data is read, in this case either even or odd data. In this manner, different data is read according to different schemes as represented by the test mode signal set in Lee and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read different data as set by a mode as disclosed by Lee in the multi-level signal transmission process as disclosed by Kim in order to test different data in order to detect potential errors (Lee [0008]). Kim and Lee are analogous art because they are from the same field of endeavor of managing data transmission signals. 
Regarding claim 2, Kim further discloses the method of claim 1, wherein each of the plurality of test data includes two data bits that are different from each other, and wherein the three or more voltage levels that are different from each other comprise a first voltage level, a second voltage level, a third voltage level, and a fourth voltage level ([0224]). Herein it is disclosed the multi-level signal represents two bit data wherein the data comprises two different bits. Additionally, it is noted there are 4 voltage levels; however, additional voltage levels may be considered such as 8.
Regarding claim 3, Kim further discloses the method of claim 2, wherein the two voltage levels that are different from each other comprise the first voltage level and the fourth voltage level, wherein the first voltage level is a lowest voltage level among the first, second, third and fourth voltage levels, and wherein the fourth voltage level is a highest voltage level among the first, second, third and fourth voltage levels ([0224]). Herein the voltage levels range from zero volts to 3.3 volts. The voltage levels are additionally depicted in Figures 24-26 of Kim.
Regarding claim 4, Lee further discloses the method of claim 1, wherein the first test mode causes the memory device to sequentially output data bits included in even-numbered test data among the plurality of test data, and wherein the second test mode causes the memory device to sequentially output data bits included in odd-numbered test data among the plurality of test data ([0046] When the data input/output portion 250 outputs the odd-ordered data in response to the even-odd flag EV_OD_FALG, the zeroth, second, fourth, sixth, zeroth, and second data DQ_OD may be sequentially outputted, and the zeroth, second, fourth, sixth, zeroth, and second data DQ_OD may have a window corresponding to a half (½) of the period of the plurality of internal clocks ICLK<0:3>. Similarly, when the data input/output portion 250 outputs the even-ordered data in response to the even-odd flag EV_OD_FALG, the first, third, fifth, seventh, first, and third data DQ_EN may be sequentially outputted, and the first, third, fifth, seventh, first, and third data DQ_EN may have the window corresponding to a half (½) of the period of the plurality of internal clocks ICLK<0:3>.). Herein it is disclosed the mode may set even or odd data to be sequentially outputted.
Regarding claim 15, Kim discloses, in the italicized portions, a memory device configured to output a multi-level signal having three or more voltage levels that are different from each other ([0215]), comprising: a memory core configured to store a plurality of test data, wherein each of the plurality of test data comprises two or more data bits ([0111] Referring to FIG. 1, the semiconductor memory system 10 includes a memory controller 11 and a memory device 12. The memory controller 11 applies various signals for controlling the memory device 12, for example, a command signal CMD, a clock signal CLK, and an address signal ADD. Also, the memory controller 11 communicates with the memory device 12 to apply a data signal DQ to the memory device 12 or receive the data signal DQ from the memory device 12.); a memory register set configured to set an operation mode of the memory device ([0117] The mode register 15 may store data for controlling a multi purpose register (MPR) location function, an MRP operation function, a gear down mode, a per MRAM addressing mode, and an MPR read format.) to one of a first test mode or a second test mode based on a command signal, wherein the first and second test modes are different from each other; a data arrangement circuit configured to arrange first data bits included in the plurality of test data based on a first scheme during the first test mode, and to arrange second data bits included in the plurality of test data based on a second scheme during the second test mode, wherein the first and second data bits are different from each other and are obtained by reading the plurality of test data, and wherein the first and second schemes are different from each other; and an output circuit configured to generate a first test result signal based on the first data bits according to the first scheme during the first test mode, and to generate a second test result signal based on the second data according to the second scheme during the second test mode, wherein each of the first and second test result signals have two voltage levels that are different from each other ([0224]). Herein it is disclosed by Kim generating a multi-level signal comprised of a plurality of voltage levels in order to transmit a 2-bit data signal. This signal may be transmitted during a test mode set in the mode register wherein different bit values may read from the memory. Kim does not explicitly disclose a first and a second test mode wherein different bits are read and arranged for transmission based on different schemes. Regarding these limitations, Lee discloses in Paragraph [0033] that a test mode signal is transmitted to the memory device thereby dictating what data is read, in this case either even or odd data. In this manner, different data is read and therefore arranged for transmission according to different schemes as represented by the test mode signal set in Lee. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 19, Kim and Lee further disclose the memory device of claim 15, wherein the memory core is configured to store a plurality of normal data, wherein each of the plurality of normal data comprises two or more data bits, wherein the memory register set is configured to set the operation mode to a normal mode based on the command signal (Kim [0265] Referring to FIG. 40, different modes of operations settable to the mode register MR1 and bit assignment of each mode will be explained. The mode register MR1 is selected by a "001" bit value for BG0, and BA1:BA0. The mode register MR1 stores data for controlling DLL enable/disable of the MRAM 12, output drive strength, AL, write leveling enable/disable, TDQS enable/disable, and output buffer enable/disable. [0266] 1-bit A0 is used to select DLL enable or disable of the MRAM 12. In one embodiment, the DLL 29 (see FIG. 2) needs to be enabled for normal operation. In one embodiment, the DLL 29 is enabled for the MRAM 12 to return to the normal operation during power-up initialization and after DLL disable. During the normal operation, "1" is programmed to the A0 bit. DLL enable is applied as the signal MRSET of FIG. 39.), wherein the data arrangement circuit is configured to arrange the plurality of normal data based on a third scheme different from the first and second schemes during the normal mode, and wherein the output circuit is configured to generate the multi-level signal based on an output of the data arrangement circuit during the normal mode (Lee [0033]). Herein it is disclosed by Kim that the memory device may operate in a normal mode by writing and reading data by the memory controller. Additionally, Lee discloses that the flag associated with the test mode signal may be optionally transferred with the command. Therefore, in the scenario in which the device is not in a test mode, the device is operating normally and the data transferred would not only be either odd or even data as denoted by the test mode signal and would in a third scheme different from the test mode schemes.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and further in view of Hollis (US 2015/0187441).

Regarding claim 10, Kim and Lee do not explicitly disclose the method of claim 1, wherein the first test mode is a test mode in which most significant bits (MSBs) included in the plurality of test data are sequentially output, and wherein the second test mode is a test mode in which least significant bits (LSBs) included in the plurality of test data are sequentially output. Regarding the test modes in which only MSB or LSB data is transferred, Hollis discloses in Paragraph [0049] “Moreover, as described below with respect to multi-level signaling, only the MSB and/or the LSB may be sent to a data line instead of the entire data word. For example, the first mapping register A 522 in combination with the pattern register 502 may serve to generate MSB outputs (e.g., mapped to MSB data lines DQ0-DQ3 and DQ8-DQ11). Similarly, the second mapping register B 524 in combination with the pattern register 502 may serve to generate LSB outputs (e.g., mapped to LSB data lines DQ4-DQ7 and DQ12-DQ15).” Herein it disclosed by Hollis that it may be determined in a multi-level signal only the most significant bits (MSBs) or least significant bits (LSBs) be transferred. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test modes, instead of sequentially transferring even or odd bits as disclosed by Lee, may result in transferring MSB or LSB bits as disclosed by Hollis in the context of multi-level signaling. Kim, Lee, and Hollis are analogous art because they are from the same field of endeavor of managing data transmission signals.
Regarding claim 16, Lee further discloses, in the italicized portions, the memory device of claim 15, wherein the data arrangement circuit comprises: an ordering circuit configured to change an arrangement order of the plurality of test data that are approximately simultaneously read ([0043] FIG. 7 is a circuit diagram illustrating the data input/output section 250 shown in FIG. 2. Referring to FIG. 7, the data input/output portion 250 may include a parallelization section 701, a serialization section 702, and a plurality of buffers 703 and 704. The data DQ transmitted between the memory controller 21 and the memory 22 through a system bus may be serial data. Also, the data stored in the memory 22 may be parallel data. For example, even if the data DQ have been transmitted, through a single signal line of the system bus, in a row, the data DQ may be divided into a number of parts so that each part of the data DQ may be stored into different memory cell from each other. The buffer 703 may receive the data DQ transmitted from the memory controller 21, and the parallelization section 701 may use the plurality of internal clocks ICLK<0:3> in order to generate the write data WDATA from the data DQ received by the buffer 703 by changing the serial data (e.g., the data DQ) transmitted from the memory controller 21 to the memory 22 into parallel data (e.g., the write data WDATA).); and a selecting circuit configured to output the first data bits arranged based on the first scheme, and to output the second data bits arranged based on the second scheme, wherein the selecting circuit is configured to output the first data bits and the second data bits based on an output of the ordering circuit. Lee discloses managing what data is transmitted as well as being capable of transmitting parallel data, which is interpreted as being analogous to approximately simultaneously as it is not otherwise defined by the claim or explicitly rendered in the Specification. Regarding the selecting circuit, Hollis discloses in Paragraph [0048] “A first circuit 400 may be used to map bits from the pattern register 402 to some of the map one or more data lines. A second circuit 401, e.g., using a complement/inverse pattern, may serve to map to one or more other data lines (e.g., DQ7, etc.). As illustrated, the "mapping" first and second circuits 400 and 401 (e.g., multiplexers or switches) may select between two inputs (e.g., pattern register bits or complement/inverse pattern register bits) as indicated by the value of each mapping register (MR).” Herein it is disclosed by Hollis that the first and second circuits include multiplexers for selecting between inputs. In this manner, the device is capable of selecting what data bits to transfer which may be viewed in the context of Lee wherein the test mode signal, or lack thereof, dictates which data is to be transferred from the memory device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection circuitry as disclosed by Hollis in the data transmission system of Kim and Lee in order to control the desired data to be transmitted.




Conclusion

The Examiner notes claims 5-9, 11-14, 17-18 and 20 do not presently have prior art rejections in the current action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135